Citation Nr: 0943033	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a neck disability. 

5.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1979 to October 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for a bilateral ankle disability, a bilateral knee 
disability, a neck disability, and a back disability.  

In May 2008, the Veteran presented testimony at a personal 
hearing conducted at the Indianapolis RO.  A transcript of 
this hearing has been associated with the Veteran's claims 
folder.

The issues of entitlement to service connection for right 
knee, neck, and back disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  A preponderance of the competent evidence of record does 
not indicate that the Veteran has a bilateral ankle 
disability. 

2.  The medical and other evidence of record supports the 
conclusion that the Veteran's degenerative joint disease of 
the left knee is as likely as not due to military service. 


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Degenerative joint disease of the left knee was incurred 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
bilateral ankle disability and a left knee disability.  As 
discussed elsewhere in the decision the issues of entitlement 
to service connection for a right knee disability, a neck 
disability and a back disability are being remanded for 
further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 21, 2005 and August 3, 2007.  Both letters 
included a request for evidence of a relationship between a 
current disability and an injury, disease, or event in 
military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Veteran was provided specific notice consistent 
with the Dingess decision in the above-referenced August 2007 
letter. 

The Board is, of course, aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  While the 
December 2005 letter was sent prior to the August 2006 rating 
decision, the August 2007 notice letter was sent subsequent 
to the rating decision.  However, after the and August 2007 
VCAA letter was issued, the Veteran's claims were 
readjudicated in the May 2009 supplemental statement of the 
case, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to those VA notices.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained the 
Veteran's service treatment records, service personnel 
records, VA outpatient medical records, private medical 
records, Social Security Administration records, and provided 
him with multiple VA examinations.  

The Veteran was provided with VA examinations in May 2006, 
August 2008 and, February 2009.  As discussed in detail 
below, the Board has found that the August 2008 and February 
2009 VA examinations were inadequate in addressing the 
Veteran's right knee, neck, and back disability.  With 
respect to the Veteran's bilateral ankle and left knee 
claims, the examination reports reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that the examinations are 
adequate for the Veteran's bilateral ankle and left knee 
claims.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).





1.  Entitlement to service connection for a bilateral ankle 
disability.

Analysis

With respect to Hickson element (1), there is no competent 
evidence of a right or left ankle disability.  

During the May 2006 VA examination, the Veteran demonstrated 
no pain on palpation or movement of either ankle.  Clinical 
examination revealed a normal configuration with a full range 
of motion and good stability.  Repetitive motion did not 
result in pain or limitation of motion.  X-rays taken of the 
left and right ankle were unremarkable for any fracture or 
dislocation; no degenerative changes were identified.  The VA 
examiner stated that the Veteran had ankle sprains in service 
which healed completely, and that the Veteran did not have 
any functional limitation of either ankle after separation 
from service.  

The findings of the May 2006 VA examiner are similar to those 
of the August 2008 VA examiner who found that despite the 
presence of pain and muscle spasms, the Veteran did not have 
an ankle disability.  To wit, the examiner stated that the 
ankle pain was a result of the sprain sustained during 
service but the Veteran had recovered and he "does not have 
significant problems with his ankles at this time."  

In support of his claim the Veteran has submitted a June 2008 
statement from his primary care physician, M.L.J.  In its 
entirety, Dr. M.L.J.'s opinion states: "[The Veteran] has 
requested I write this letter indicating that repetitive 
jumping from helicopters has more than likely contributed to 
the degenerative changes and chronic pain in his ankles, 
knees and back."  

The Board notes that Dr. M.L.J.'s opinion is not a model of 
clarity.  On its face, the opinion appears to suggest that 
the Veteran has arthritis and chronic pain in his ankles, 
knees and back.  As noted above and elsewhere in this 
decision, the record indicates that the Veteran has pain in 
his ankles and arthritis in his knees and back.  To the 
extent that Dr. M.L.J.'s opinion attempts to diagnose the 
Veteran with arthritis of the ankles, he has offered no 
explanation for this finding which would be directly 
contradicted by x-ray evidence of record.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  In the absence of any explanation, 
and based on the contrary evidence, the Board affords Dr. 
M.L.J.'s opinion no probative value.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

To the extent that the Veteran believes that a bilateral 
ankle disability exists, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  
 
The Board does not have any reason to doubt that the Veteran 
may experience bilateral ankle pain.  However, symptoms such 
as pain alone are not sufficient to establish the existence 
of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
Veteran's bilateral ankle claim, and the claim fails on this 
basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  

Concerning Hickson element (2), as alluded to above, the 
Veteran was treated in service for sprained right and left 
ankles in October 1981 and July 1982 respectively.  

Concerning, Hickson element (3), in the absence of an in-
service disease or injury, a medical nexus is necessarily 
lacking.  As noted above, Dr. M.L.J. has stated that the 
Veteran requested he write a statement indicating that his 
chronic ankle pain is due to jumping from helicopters in 
service.  This statement is clearly made from the Veteran's 
own report.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]. There 
is no other competent evidence attempting to link a current 
ankle disability to the Veteran's in-service ankle sprains. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a bilateral ankle disability, as Hickson elements (1) and (3) 
have not been met.  The benefits sought on appeal are 
accordingly denied.

2.  Entitlement to service connection for a left knee 
disability.

Analysis 

With respect to Hickson element (1), the Veteran has been 
diagnosed with degenerative joint disease in his left knee.  
See, e.g., the February 2009 VA examination report.  Hickson 
element (1) has therefore been demonstrated. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning disease, the Veteran's service treatment records 
do not indicate that the Veteran had a left knee problem 
during military service or within the one year presumptive 
period thereafter.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
separation examination did not reveal any knee disabilities 
and the first evidence of arthritis in the Veteran's left 
knee comes from an October 2006 X-ray report.  

Concerning in-service injury, the Veteran has alleged that 
while he never sought treatment for his left knee during 
service, he had injured his left knee following several 
parachute jumps.  See the May 2005 hearing transcript, page 
2.  Due consideration must be given to the places, types and 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  In this case, the Veteran's DD Form 
214 confirms that he received a Parachutist Badge.  The Board 
finds that the Veteran's statements of knee injuries are 
consistent with circumstances of the Veteran's service and 
are credible.  Accordingly, Hickson element (2) has been met.

With respect to crucial element (3), medical nexus, the 
record contains conflicting medical opinions.

As noted above, Dr. M.L.J. has stated that the degenerative 
changes and chronic pain the Veteran has in his left knee is 
due to repetitive jumping from helicopters.  

In August 2008, after reviewing the Veteran's claims folder 
and examining the Veteran, a VA examiner noted that while the 
Veteran's service treatment records do not record any 
complaints or treatment for left knee pain, the Veteran 
reported that he injured his left knee during parachute jumps 
and would self-medicate with over-the-counter pain 
medication.  As a result the VA examiner stated that the 
Veteran's left knee osteoarthritis is "at least as likely as 
not caused by or the result of injuries during 
paratrooping."  

In contrast is the February 2009 VA examination report which 
noted that the Veteran's service treatment records do not 
document any complaints or treatment for a left knee injury 
and therefore concluded that  "it is less likely as not that 
the [Veteran's] mild degenerative changes in his left knee 
joint started in military service." 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden, supra.  However, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Board affords little probative weight to 
the June 2008 statement from Dr. M.L.L. which is conclusory 
in the extreme and provides no reasons or basis for its 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
Bloom, supra.

The Board finds that the remaining medical opinions are at 
least in equipoise as to whether the Veteran's left knee 
disability is a result of his military service.  As noted 
above, the February 2009 VA examiner based his opinion on the 
absence of a documented left knee injury in service.  In 
contrast, the August 2008 VA examiner stated that while a 
left knee injury was not reported during service, the 
Veteran's current knee disability is the result of injuries 
sustained after paratrooping that have gradually progressed.  
As discussed above, the Board has found that an in-service 
left knee injury has occurred.  However, based on the lack of 
medical records describing post-service left knee complaints 
for many years following separation, both opinions appear 
plausible. 

The benefit of the doubt rule is therefore for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Hickson elements (3), and therefore all three elements, have 
been satisfied.  The benefit sought on appeal is accordingly 
granted.







ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.


REMAND

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a neck disability. 

5.  Entitlement to service connection for a back disability. 

After having carefully considered the Veteran's claims for 
service connection for a right knee disability, a neck 
disability and a back disability, and for reasons expressed 
immediately below, the Board finds that these matters must be 
remanded for additional evidentiary and procedural 
development.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

The evidence of record indicates that the Veteran has been 
diagnosed with degenerative joint disease of the right knee 
and degenerative disc disease of the lumbar and cervical 
spines.  

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that he complained of right knee 
pain in service.  Additionally, the Veteran testified in May 
2008 that his parachute straps became tangled and caused an 
injury to his neck.  See the May 2008 hearing transcript, 
page 2.  While the service treatment records do not document 
a neck injury, as discussed in the Board's decision above, 
his statements of a neck injury are consistent with the 
circumstances of service and appear to be credible.  
Likewise, the Veteran has indicated that he had lower back 
pain in service due to parachuting.  For the reasons 
discussed in this decision, his statements in this regard are 
consistent with the circumstances of his service and appear 
to be credible.  Accordingly, for purposes of this remand 
only, the Board finds that Hickson element (2) has been met 
for these three claims. 

With respect to Hickson element (3) and the Veteran's right 
knee disability, the February 2009 VA examiner stated that 
the Veteran "has mild degenerative changes which could be 
from his service-connected injury."  The phrasing of the VA 
examiner's opinion is troubling as it appears to be 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].  There are no other competent medical 
opinions to comment on the Veteran's right knee disability. 

With respect to Hickson element (3) and the Veteran's 
cervical spine disability, the August 2008 VA examiner stated 
that the Veteran's neck pain has resolved and is less likely 
to have resulted from an in-service injury.  The examiner did 
not provide any reasons or basis for this conclusion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) [A 
medical opinion that contains only data and conclusions 
without any supporting analysis is accorded no weight.]; see 
also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) [Once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided].  Moreover the 
examiner did not comment on whether the Veteran's diagnosed 
degenerative disc disease of the cervical spine is related to 
his military service. 

With respect to Hickson element (3) and the Veteran's lumbar 
spine claim, the August 2008 VA examiner stated that the 
Veteran's degenerative disc disease of the lumbar spine is at 
least as likely as not caused by or the result of injuries 
sustained during service.  He cited to the Veteran's pain in 
service, the severity of which had gotten worse in post-
service employment.  While the examination report indicates 
that the VA examiner reviewed the Veteran's claims folder, 
the Board finds it significant that the examiner did not 
comment on the VA outpatient treatment records that suggest 
that the Veteran's lumbar spine disability stems from a post-
service occupational injury.  To wit, the Veteran has 
repeatedly indicated while seeking treatment for his lumbar 
spine disability that his pain began approximately in 1989 
when a brick wall fell on him.  See a January 2007 VA 
treatment record. 

The record on appeal thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  The issue of a medical nexus 
between the Veteran's military service and his right knee, 
cervical spine, and lumbar spine disabilities is a question 
that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to 

(1) whether there is a 50 percent 
probability or greater that the Veteran's 
currently diagnosed degenerative joint 
disease of the right knee was incurred or 
aggravated during active duty, 

(a)  if not, whether there is a 50 percent 
probability or greater that Veteran's 
right knee disability is caused by or 
aggravated the Veteran's service-connected 
left knee disability;

(b)  if the service-connected left knee 
aggravates (i.e., permanently worsens) the 
right knee, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.

 (2)  whether there is a 50 percent 
probability or greater that the Veteran's 
degenerative disc disease of the cervical 
spine was incurred or aggravated during 
active duty, and; 

(3)  whether there is a 50 percent 
probability or greater that the Veteran's 
degenerative disc disease of the lumbar 
spine was incurred or aggravated during 
active duty.  
The examiner should specifically comment 
on the January 2006 VA treatment record 
describing the Veteran's post-service back 
injury discussed above.  

If the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
should indicate in the examination report 
that a review of the claims folder was 
undertaken. 

2.  VBA should then readjudicate the 
Veteran's claims of entitlement to service 
connection for a right knee disability, a 
cervical spine disability, and a lumbar 
spine disability.  If any benefit sought 
on appeal remains denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


